Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 1 of 45 PageID 359

                                                                                      1


      1                    IN THE UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
      2                              TAMPA DIVISION

      3    REBOTIX REPAIR LLC,                 Tampa, Florida

      4                Plaintiff,              Case No. 8:20-cv-2274-T-33TGW

      5             -vs-                       November 19, 2020

      6    INTUITIVE SURGICAL INC.,            9:53 a.m.

      7              Defendant.           Via Zoom
          ______________________________________________________________
      8

      9                      TRANSCRIPT OF MOTION HEARING
                 BEFORE THE HONORABLE VIRGINIA M. HERNANDEZ COVINGTON
     10                      UNITED STATES DISTRICT JUDGE

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21   OFFICIAL COURT REPORTER:

     22          Shelli Kozachenko, RPR, CRR, CRC
                 221 N. Hogan Street, #185
     23          Jacksonville, FL 32202
                 Telephone: (904) 301-6842
     24
                                     (Proceedings   reported   by    stenography;
     25                                  transcript   produced      by   computer.)
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 2 of 45 PageID 360

                                                                                2


      1                            A P P E A R A N C E S

      2
          COUNSEL FOR PLAINTIFF:
      3
                 Richard Lyon, Esquire
      4          Dovel & Luner LLP
                 201 Santa Monica Boulevard, Suite 600
      5          Santa Monica, CA 90401

      6          David Luikart III, Esquire
                 Hill Ward Henderson, PA
      7          101 East Kennedy Boulevard, Suite 3700
                 Tampa, FL 33602
      8

      9
          COUNSEL FOR DEFENDANT:
     10
                 Allen Ruby, Esquire
     11          Skadden Arps Slate Meagher & Flom LLP
                 525 University Avenue, Suite 1400
     12          Palo Alto, CA 94301

     13          David McGee, Esquire
                 Beggs & Lane, RLLP
     14          501 Commendencia Street
                 Pensacola, FL 32502
     15
                 Karen Hoffman Lent, Esquire
     16          Skadden Arps Slate Meagher & Flom LLP
                 One Manhattan West
     17          New York, NY 10001

     18

     19

     20
     21

     22

     23

     24

     25
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 3 of 45 PageID 361

                                                                                    3


      1                            P R O C E E D I N G S

      2   November 19, 2020                                             9:53 a.m.

      3                                    -   -   -

      4               THE COURT:   Good morning, everybody.       We're here for

      5   a hearing in Rebotix Repair LLC versus Intuitive Surgical.

      6   It's case 20-cv-2274.

      7               And I ask that unless you're speaking that you keep

      8   your microphone on mute or turned off.          Otherwise sometimes we

      9   get noise in the background.

     10               So -- and whenever you do speak, if you could just

     11   identify yourself so that it's easier for the court reporter to

     12   note who it is who is speaking.

     13               So I'll begin by having counsel state their

     14   appearances.

     15               Who do we have for the plaintiff, Rebotix?

     16               MR. RUBY:    Good morning, Your Honor.      My name is

     17   Allen Ruby -- I'm sorry.      I'm for defendant, Intuitive

     18   Surgical.    I'm used to, in other circumstances, speaking first.

     19               I apologize, Counsel.        I'll let you go ahead.

     20               THE COURT:   That's okay.        Not a problem.   That

     21   happens to all of us, including me sometimes.

     22               So who do we have for the plaintiff, then?

     23               MR. LYON:    Your Honor, this is Rick Lyon.        I'm

     24   counsel -- Dovel & Luner, counsel for Rebotix, the plaintiff.

     25               THE COURT:   Okay.
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 4 of 45 PageID 362

                                                                                4


      1               MR. LUIKART:    And, Judge, this is David Luikart with

      2   Hill Ward Henderson, also counsel for the plaintiff.

      3               THE COURT:   Okay.   Thank you.

      4               And who will be speaking today for the plaintiff?

      5   Will it be you, Mr. Lyon?

      6               MR. LYON:    Yes, it will, Your Honor.

      7               THE COURT:   Okay.   Thank you.

      8               And who do I have for the defense?

      9               MR. RUBY:    Well, if I've got it right now, I'm Allen

     10   Ruby for defendant, Intuitive Surgical.        With me are my

     11   colleagues Mike Bailey and Karen Hoffman Lent.

     12               If it please the Court, I'll probably do most of the

     13   talking, although if there are questions or something of that

     14   nature, Ms. Lent may be able to be helpful.

     15               THE COURT:   Okay.   Thank you.

     16               MS. LENT:    Good morning, Your Honor.

     17               THE COURT:   Good morning.

     18               And then I know you have your local counsel in

     19   Tallahassee -- I don't know if you're in Tallahassee or

     20   Pensacola, Mr. McGee, remind me.       Are you -- he's on mute.

     21               MR. McGEE:   I'm in Pensacola, Beggs & Lane.

     22               THE COURT:   Okay.   Very good.    Nice to see you as

     23   well.

     24               So we're here on -- well, let's just go through a few

     25   things and then -- obviously, we're here on the defendant's
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 5 of 45 PageID 363

                                                                                   5


      1   motion to transfer to the Northern District of Florida.          And

      2   we'll probably have a case management hearing afterwards, after

      3   I hear argument on that.

      4               You know, if I decide to transfer the case, then,

      5   well, I guess it will be an exercise that we didn't have to do,

      6   but since I've got everybody gathered, I'll do it.          If I decide

      7   to keep the case here in Tampa, then the benefit is that I will

      8   have that additional information from you.

      9               So what I have is that this case was filed on

     10   September 28th, and the answer or responsive pleading has not

     11   been filed yet.     It's not due until December the 8th.       I think

     12   there must have been an extension of time to respond to that.

     13               We've got a number of actions that have been pled:           a

     14   violation of Section 1 of the Sherman Act; exclusive dealing in

     15   violation of Section 1 of the Sherman Act; Count III is

     16   monopolization in violation of Section 2 of the Sherman Act;

     17   and Count IV is attempted monopolization in violation of

     18   Section 2 of the Sherman Act.

     19               I'll tell you, my first job out of law school was

     20   with the Federal Trade Commission, and I haven't had the chance

     21   to do very much antitrust law since 1981 when I left the

     22   Federal Trade Commission, so -- but we do periodically get some

     23   antitrust type work in the district court.

     24               This case, jurisdiction does occur to be appropriate,

     25   brought under the federal antitrust laws, so no issue here on
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 6 of 45 PageID 364

                                                                                 6


      1   jurisdiction.

      2               With respect to venue, Rebotix is alleging venue is

      3   proper pursuant to 15 U.S.C. Section 22 and 28 U.S.C. Section

      4   1391(b) and (c) because Intuitive transacts business in this

      5   district, and a substantial part of the events giving rise to

      6   all claims occurred in this district.

      7               So as I said, we're here on a motion to transfer

      8   venue to the Northern District of Florida.        It's docket entry

      9   25.   There's a response in opposition.       The defendant asked to

     10   file a reply brief, but since it was set for oral argument, I

     11   felt that it was something that could be raised here in this

     12   matter.

     13               So what I'm going to do is I'm going to hear from the

     14   defense, then, and you can -- Mr., let's see, Ruby, will you be

     15   addressing that motion then?       Is that right?

     16               MR. RUBY:    I will, Your Honor.    Thank you.

     17               THE COURT:   Okay.   You're welcome.

     18               Go ahead.    Tell me why -- and let's focus on the

     19   first-to-file rule and tell me why you think it's appropriate

     20   that this case be transferred to the Northern District when we

     21   have two different plaintiffs?

     22               MR. RUBY:    All right, Your Honor.     May I ask, can the

     23   Court hear me if I talk about like this?

     24               THE COURT:   Uh-huh.

     25               MR. RUBY:    And may I -- may I remain seated?
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 7 of 45 PageID 365

                                                                                7


      1               THE COURT:   Sure.   Oh, my goodness.     Of course, of

      2   course.

      3               MR. RUBY:    Okay.   Well, to get right to the point, as

      4   Your Honor did, Intuitive believes that this is an appropriate

      5   case for action under the first-to-file rule because the case

      6   meets all the requirements of first-to-file, and I'll come back

      7   to that.    We've checked all the boxes.

      8               But beyond that, this is, in our respectful view,

      9   exactly the kind of situation that first-to-file contemplated.

     10   The similarities among the parties, which actually are

     11   contested in the -- well, the opposition doesn't really contest

     12   similarity.    As the Court knows, the opposition says that

     13   because there is not identity of parties, in other words,

     14   they're not all exactly the same parties, that's a

     15   disqualifier.

     16               THE COURT:   Well, what you have -- and excuse me.

     17   You know, sometimes one of the problems is on these video chats

     18   that you don't know when it is that I want to say something,

     19   so, you know, forgive me if I appear rude to interrupt.

     20               But I -- the plaintiffs are different.       And I've

     21   spent some time looking at this, and I totally understand what

     22   you're saying in terms of your concern about inconsistent

     23   rulings.    If -- if a case cries out with the potential for

     24   inconsistent rulings, this is it.

     25               And you have similar -- you have virtually identical
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 8 of 45 PageID 366

                                                                                 8


      1   causes of action, maybe a little -- a few differences here and

      2   there, but they look what I would call similar.

      3               So you have similar causes of action.       You have the

      4   concern with inconsistent rulings, which is the whole idea

      5   behind the first-to-file.      So in terms of trying to comply with

      6   the spirit of the rule, you absolutely have it.

      7               Where you don't have it and where I think -- and this

      8   is why I really just zeroed in on it.        Where I think it's

      9   virtually fatal is the first element.

     10               You have the same defendants for sure, but I don't

     11   see that similarity between the plaintiffs, and so that's what

     12   I'm really hoping that you can address for me because I don't

     13   see that at all.

     14               MR. RUBY:    In the context of the litigation, which is

     15   the only context that would make sense in these circumstances,

     16   the plaintiffs, in our view, could scarcely be more similar

     17   than they are.

     18               Let me explain, if I may, Your Honor.

     19               THE COURT:   Uh-huh.

     20               MR. RUBY:    Both plaintiffs say that they are small

     21   companies that either participate, or hope to participate, or

     22   hope to participate more in what they each describe as the same

     23   market, that is, what they say is a market worldwide and across

     24   the United States for the repair and replacement of certain

     25   accessories.
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 9 of 45 PageID 367

                                                                                  9


      1                And perhaps most telling, they are plaintiffs who

      2   claim that they suffered the same injury in the same way.

      3                Now, "same" in this context is very similar.       Restore

      4   says that it participates more broadly in the market, or wants

      5   to participate more broadly than Rebotix, but it's what they

      6   describe as the same market.

      7                We respectfully submit, Your Honor, that the test of

      8   similarity in this context is functional similarity.          What do

      9   they do?    What brings them to court?      And what brings them to

     10   court is the same complaint about the same injury.

     11                Each of them says that they were injured in their

     12   business or property by the anticompetitive behavior of

     13   Intuitive, and Intuitive denies that.        I won't -- that

     14   qualification isn't necessary, I hope.

     15                So in this context, similarity doesn't mean fairly

     16   construed:    Where did they go to school?      Are they tall or are

     17   they not tall?    Do they have red hair or do they have blond

     18   hair?    Or do their kids play with each other?       Similarity

     19   means, for purposes of the litigation, are they alike.

     20                And they say, again and again, that they are indeed

     21   alike.   They say it's the same market; it's the same injury;

     22   it's the same malefactor; that is, in their pleadings, it's

     23   Intuitive.    And those are the hallmarks, if you will, of the

     24   kind of similarity that fairly can invoke the first-to-file

     25   rule.
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 10 of 45 PageID 368

                                                                                  10


       1              It's sort of a rhetorical question how could they be

       2   more similar, but it's not really that rhetorical.         I mean, the

       3   opposition says that, well, they're not really related.

       4   They're not strangers, that's for sure, but they're not the

       5   same company, and they don't have the same offices.         In fact,

       6   their offices are some miles apart.       Okay.

       7              But we respectfully submit that those are not

       8   disqualifiers.    What are we all in court for?      They've invoked

       9   the jurisdiction of the court, they being Rebotix and Restore,

      10   to do the same things.

      11              And what I'd ask -- I'd ask Your Honor to consider at

      12   least one other thing which wasn't talked about too much in the

      13   papers, which is maybe good.      I don't like to repeat what the

      14   Court has already read.

      15              Both of these plaintiffs are seeking an injunction.

      16   They want money damages.     They've spoken to that.      They also

      17   each want an injunction, and they want an injunction arising

      18   from the facts that they have alleged.

      19              Again, it's a complete -- to use the language of the

      20   cases -- overlap, at least, in the relief they seek, the

      21   grounds on which they seek it, and the facts or what they

      22   allege to be the facts that cause them to come to court.

      23              So for purposes of the first-to-file rule, we submit

      24   that they are almost entirely similar, recognizing -- they say

      25   that they're not subsidiaries of the same company and they have
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 11 of 45 PageID 369

                                                                                 11


       1   offices, as they've said, in different places.

       2              But beyond that, reading the pleadings, their

       3   pleadings, they sound like individual plaintiffs who are trying

       4   to tell the same account of what brings them to court.          And

       5   that makes them about as similar as they could be in this

       6   context.

       7              THE COURT:    They're not identical plaintiffs.

       8              When I looked through the cases to see what cases I

       9   could find where courts had transferred one case to another

      10   jurisdiction -- I mean, it's interesting that you talked about

      11   injunctive relief because on some of the cases, that is

      12   something that's mentioned, is when you do have injunctive

      13   relief, the concern with an injunction that's issued by the

      14   court impacting on, you know, another group of parties or

      15   another group of plaintiffs.      But generally speaking, there's

      16   some general overlap.

      17              For instance, I looked at a case out of the Middle

      18   District of Florida where a magistrate judge had agreed that a

      19   case could be transferred; I think it was to Illinois.          And

      20   there was -- while there wasn't complete interaction between

      21   the two -- or inter- -- yeah, interaction between the two

      22   parties in the two cases, what you had was -- I think there was

      23   a derivative -- that's right.      It was a derivative case with

      24   respect to certain accounts.

      25              And so with respect to a fraction of the plaintiffs,
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 12 of 45 PageID 370

                                                                                 12


       1   there was that overlap.     And that was sufficient to transfer

       2   the case from one district to another district under the

       3   first-filed rule.    But short of that, I just had a hard time

       4   finding any cases that -- where that's what the Court did.

       5               Now, I'll tell you, I don't think there's any

       6   preclusion on doing this.     I looked at Eleventh Circuit case

       7   law.   I don't think there's anything to stop me from doing it

       8   if I felt that it was the right thing to do.

       9               I think it's one of those things that's within the

      10   discretion of the Court, whether to transfer it or not, and I

      11   think in the Eleventh Circuit there just isn't a preclusion on

      12   doing it.

      13               But by the same token, I just couldn't find cases

      14   that were squarely on point, on all fours, with what you're

      15   arguing.    Now, maybe I've missed it.     Maybe because I didn't

      16   let you file a reply, I totally missed out on it.

      17               So what court has done that before, I mean, permitted

      18   it when you have different plaintiffs?       Has there been a court

      19   that's permitted it?

      20               MR. RUBY:    Where there are different plaintiffs?

      21               THE COURT:   Uh-huh.

      22               MR. RUBY:    Well, we -- we looked hard also, Your

      23   Honor, for cases that might be helpful in this analysis, and

      24   what we found, good and bad, is in our -- is in our papers.

      25               THE COURT:   Okay.
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 13 of 45 PageID 371

                                                                                   13


       1               MR. RUBY:    We don't claim that we found this case

       2   under another name in this -- in what was submitted to the

       3   Court.

       4               THE COURT:   Uh-huh.

       5               MR. RUBY:    We -- we rely upon the rules that are

       6   consistently stated from case to case about similarity being

       7   the test.

       8               And Your Honor has asked a very specific question

       9   framed in terms of the first-to-file rule, so I won't jump to

      10   1404(a) until and unless --

      11               THE COURT:   Right.

      12               MR. RUBY:    -- there's an invitation from the Court.

      13               THE COURT:   Right.

      14               MR. RUBY:    But the Court has given -- given us an

      15   opportunity now to make our case for the similarity between the

      16   two plaintiffs.    And I don't like to repeat what's in the

      17   papers, and I frankly don't like -- I don't think I should

      18   repeat what I've already said, as we -- we got it the first

      19   time.

      20               THE COURT:   Let me tell you, your first-filed rule

      21   argument is your stronger argument.       And when I analyzed it,

      22   let me tell you what I focused on.       I think antitrust cases are

      23   different than a slip and fall at Walmart or an FLSA case.

      24               The allegations are different, and the risk of

      25   inconsistent rulings is different.       The risk is stronger.        And
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 14 of 45 PageID 372

                                                                                   14


       1   that is what concerns me here.

       2              I mean, this is a -- I have to tell you, a really

       3   close call.    And I think the concern that I have is that other

       4   than cases where injunctive relief was being sought -- there I

       5   saw several times where you had different plaintiffs that the

       6   Court would follow the first-filed rule and would transfer it

       7   someplace else.    That I saw with injunctive relief.

       8              And I saw it, for instance, the case that I've

       9   described with Judge Jenkins where you have just very small

      10   overlap.   That's about it.     I just -- I just wasn't able to

      11   find any others.

      12              But what you've alleged is -- and what you've said

      13   here today is strong, and that is, even though the entities are

      14   different, they're similar.      They're both individual -- or

      15   companies that want to be competitors in the same market.             They

      16   are complaining about the same anticompetitive behavior of the

      17   same company.

      18              So they are different entities, and I think that

      19   hurts the case for transfer.      It does.   But those other issues,

      20   I think, are really important that you've mentioned to me.            And

      21   primarily it's -- it's the risk of inconsistent rulings and the

      22   absolute similarity of arguments, of causes of actions.

      23              MR. RUBY:    Your Honor, you know, taking, of course,

      24   into account what the Court just said, I wonder if I could

      25   briefly return to the question the Court first posed and try to
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 15 of 45 PageID 373

                                                                                 15


       1   put aside some of the formalities and answer that question --

       2              THE COURT:    Okay.

       3              MR. RUBY:    -- which is -- and I'm paraphrasing, but

       4   the Court's question was, I think, tell me why this -- these

       5   cases ought to be put together.      I hope that's a fair

       6   paraphrase --

       7              THE COURT:    Uh-huh.

       8              MR. RUBY:    -- of what the question was.

       9              And I think the answer to that, once we get beyond

      10   the formal requirements of the law, is that we have two

      11   cases -- I've described what they look like from our view.

      12              And what would a reasonable person think would be a

      13   way to provide the substantial orderly justice to all the

      14   litigants in those what are now two cases?

      15              And I think, Your Honor, there -- everything about

      16   those cases -- everything about those cases says put those

      17   cases in a place, in a procedural setting, where one decision

      18   maker, a judge, has the tools to decide the innumerable things

      19   that come up in the course of antitrust litigation.

      20              Maybe the parties will agree to a lot of them and

      21   there will be less that lands on the judicial platter, but --

      22   but discovery, protective orders, jury selection, if the case

      23   is tried, the whole process of the motion practice.         How are

      24   motions going to be decided?

      25              Perhaps they would -- this one person in charge of
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 16 of 45 PageID 374

                                                                                 16


       1   the litigation would decide that it made sense for motions to

       2   be presented on common issues to the parties all at once so

       3   that the court's research capabilities and the court's time and

       4   resources could go to them when everything is right in front of

       5   the court.

       6                I think this hypothetical person would say separate

       7   them so that everything is done in its own sequence, in its own

       8   time?   That's -- that's not what the -- what's sensible.         That

       9   doesn't comport with, in this context, what I would

      10   respectfully submit is common sense.

      11                THE COURT:   Let me ask --

      12                MR. RUBY:    Yeah.

      13                THE COURT:   Let me ask you something else, you know,

      14   a couple of questions here.

      15                First of all, I've always said the plaintiff gets to

      16   pick, you know.     When I get cases that are removed to federal

      17   court, if it's appropriate to send them back, I send them back

      18   to state court, and I really make them cross every T and dot

      19   every I if it's going to stay in federal court.

      20                Why?   Because the plaintiff gets to pick the forum

      21   that he wants to be in.      And this plaintiff picked the Middle

      22   District of Florida, Tampa Division.

      23                Doesn't that carry a lot of weight?     And I'm going to

      24   get to the next question in a second, but doesn't that carry a

      25   lot of weight, and shouldn't that carry a lot of weight?
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 17 of 45 PageID 375

                                                                                  17


       1              In my mind it does.     Why don't you tell me why I

       2   shouldn't honor that.

       3              MR. RUBY:    Well, I think those are -- those are

       4   different questions, if the Court please.

       5              Should it carry weight?      Of course it should carry

       6   weight.   That's what the law is.     It needs to be considered.       I

       7   don't have any doubt at all, before we're done, the Court will

       8   have considered that thoroughly.      Sure, they do get to pick.

       9              But the plaintiff's right to enforce its selection

      10   for all time through the litigation is a qualified right, and,

      11   I mean, with respect, I think we're talking about the right

      12   things.   Yes, that is a factor.     We haven't said otherwise.

      13              But this is one of those cases, not exceedingly rare

      14   but still not everyday fare, where the qualification on that

      15   right becomes important.     I think that's really the question.

      16   It's a balancing test.

      17              The Court has pointed out, with which also we

      18   entirely agree, that this is a discretionary call.         So on the

      19   one hand, the plaintiff made a choice.       They feel there's

      20   advantage to them to being in a particular place.         The law

      21   respects that choice, but the law is not obedient, necessarily,

      22   under all circumstances, to that choice.

      23              And this is one of those cases, we believe, Your

      24   Honor, where the likelihood -- I'm tempted to say almost a near

      25   certainty of some in- -- unharmonious or conflicting rulings is
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 18 of 45 PageID 376

                                                                                 18


       1   very high, where the similarity among the claims is -- is very

       2   high, where the similarity of parties, for the reasons I

       3   indicated, we believe, is high.

       4               None of these are absolutes, but neither is the

       5   retaining and honoring the plaintiff's choice of venue under

       6   all circumstances.      It's a -- it's a balancing test, and the

       7   Court seems -- seems to be balancing.

       8               THE COURT:    One more question for you, and that is

       9   this lawsuit, the lawsuit in the Northern District -- let's

      10   see -- was filed on -- it looks like sometime -- the amended

      11   complaint, first amended complaint that I have in front of me,

      12   May 2019.   So this is November of 2020, so that lawsuit has

      13   probably a good year -- has a good year on our lawsuit and then

      14   some.

      15               So what do you envision?     Do you envision -- so if a

      16   case is transferred, it doesn't get transferred to a judge.           It

      17   gets transferred to the court, to a court, and gets randomly

      18   assigned to whatever judge it gets randomly assigned to.          I

      19   imagine they do it the same way we do it.        And then somebody

      20   needs to make a request that it be transferred to the judge to

      21   whom the original case is assigned.

      22               Do you envision asking that it be transferred to that

      23   judge and that it be consolidated?       What do you envision doing?

      24               MR. RUBY:    Yes.   I mean, yes, we envision making

      25   every request we can that the case be transferred to a judge,
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 19 of 45 PageID 377

                                                                                 19


       1   the judge who already is presiding over the Restore case, and

       2   that we will ask that judge to take an additional case on and

       3   to consolidate them for all purposes, subject to motions in

       4   specific areas.

       5              But, yes, we see these -- it will be our -- if it

       6   happens, it will be our respectful request promptly to bring

       7   the cases together so the judge has at his disposal all the

       8   tools that the system provides for effective management.

       9              THE COURT:    Well, the only thing that I would say is

      10   consolidation -- as a judge to whom cases have been transferred

      11   and, you know, sometimes I wonder why they've been transferred,

      12   and they've either been randomly assigned to me or they're

      13   randomly assigned to another judge and then transferred to me,

      14   you know, it can -- it can wreak havoc on the train that the --

      15   or the track that the original case is on.

      16              And so if that case -- has it been set for trial yet,

      17   the case in the Northern District?       The Restore Robotics case,

      18   has it been set for trial?      Are they still in motions practice?

      19              In other words, is this going to wreak havoc on that

      20   case in the Northern District?

      21              MR. RUBY:    It's two questions, Your Honor.      The first

      22   is the case has not been scheduled for trial.        Judge Wetherell,

      23   to whom the case has been assigned, has spoken to the parties

      24   about wanting to preserve or make sure that we would be able to

      25   try the case in February of 2022.
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 20 of 45 PageID 378

                                                                                 20


       1                THE COURT:    Oh, okay.

       2                MR. RUBY:    And so the parties have had that in mind.

       3                Just for comparison purposes, I'd indicate to Your

       4   Honor that according to one of the exhibits that we've

       5   submitted in our motion papers here before Your Honor, Rebotix

       6   is advocating for a trial date in April of 2022.

       7                And so at least in terms of the prospective trial

       8   dates that are under discussion or under consideration, the gap

       9   doesn't seem very wide at all.         But there hasn't been an order

      10   entered as to either of those dates.

      11                THE COURT:    Okay.   I'll give you the opportunity to

      12   talk about your other -- your alternate request for transfer,

      13   but if you had to tell me what your strongest case is, or only

      14   one case that you could rely on, or your strongest argument on

      15   why, when there isn't a whole lot of case law out there --

      16   okay.   Like I said, I couldn't find one squarely on all fours.

      17   I found some close.       I did.   I found some close ones.   And as I

      18   said, I don't think there's any preclusion on doing it under

      19   Eleventh Circuit law.

      20                What would you say is your strongest argument to me

      21   for why this ought to be transferred, or your strongest case?

      22                MR. RUBY:    The -- the strongest argument, Your Honor,

      23   is the plain and simple fact that permitting -- pardon me.

      24   Excuse me.

      25                Permitting these cases to proceed on entirely
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 21 of 45 PageID 379

                                                                                 21


       1   separate tracks through the judicial system will end up

       2   imposing a cost on the system and on the parties and, most

       3   important -- even more important than that, will lead to the

       4   possibility, and not a remote possibility, that the outcome

       5   could be one which is not consistent with the quality of

       6   justice.   That's what we think is the strongest argument here.

       7              And may I say, if I may, Your Honor, in the -- in the

       8   opposition -- and I'm not at all criticizing anything or

       9   anybody, but it was interesting that in the opposition there

      10   really wasn't any case made to the contrary.

      11              I mean, this isn't a situation where one side says,

      12   "It's efficient to put things in a position where they can be

      13   processed together," and the other side says, "No, that's very

      14   inefficient.    It makes a lot more sense to let's do it on

      15   separate tracks."    I mean, that wasn't -- that was the dog that

      16   didn't bark.    I mean, that's not -- that's not in the papers.

      17              And so we think that our view of the consistency of

      18   our motion with the interests of justice is really borne out by

      19   the nature of the opposition, which has been on procedural

      20   grounds.

      21              And, again, I'm not at all criticizing anybody for

      22   that, but that's where we're -- what we're fighting about, at

      23   least in the papers, when -- you know, I think that our

      24   strongest ground is one that, on this record, is not really --

      25   not really rebutted, although recognizing that, nevertheless,
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 22 of 45 PageID 380

                                                                                  22


       1   it is a discretionary call where the Court takes into account

       2   what the Court believes is appropriate.

       3                THE COURT:   Okay.   All right.   Thank you.

       4                Anything you want to say on the other -- your

       5   alternate basis for transfer to the Northern District?

       6   Anything you'd like to supplement your pleadings on --

       7                MR. RUBY:    I --

       8                THE COURT:   -- I'm happy for that as well.

       9                MR. RUBY:    I'm sorry.   I didn't mean to interrupt.

      10                THE COURT:   That's okay.

      11                MR. RUBY:    And, Your Honor, I think the Court has

      12   given us an opportunity to say what we think is important.            The

      13   Court is advised that our best -- our better arguments are

      14   under the first-to-file rule.

      15                And so, no, there's nothing at this time that I think

      16   would be helpful --

      17                THE COURT:   Okay.

      18                MR. RUBY:    -- to the Court in the decision it has to

      19   make if I talk more about --

      20                THE COURT:   Okay.

      21                MR. RUBY:    -- 1404.

      22                THE COURT:   All right.   Well, thank you very much.       I

      23   appreciate your argument.

      24                And who will be making argument on behalf of the

      25   plaintiff?    Is it Mr. Lyon?     Will you be doing that or --
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 23 of 45 PageID 381

                                                                                 23


       1               MR. LYON:    It is, Your Honor, Mr. Lyon.

       2               THE COURT:   Okay.   Go ahead, Mr. Lyon.

       3               You know, you heard me -- you heard me ask opposing

       4   counsel why I should transfer this case when the cases are

       5   not -- when the plaintiffs are not the same plaintiffs, which I

       6   think is their weak link.     It's not absolutely fatal -- it's

       7   not -- but it's a weakness in their argument.

       8               And I'm going to flip that around on you, and I'm

       9   going to tell you their strongest.       Their strongest argument is

      10   what a big risk of inconsistent rulings on these two cases

      11   with, I'm going to tell you, pretty much identical issues

      12   pending between two different judges in the same state but in

      13   different -- in different courts, Northern District of Florida,

      14   Middle District of Florida.

      15               Doesn't it just make sense -- and I'm going to put

      16   aside judicial economy, because I get paid the same whether I

      17   have 500 cases or 100 cases.      Put that aside.

      18               It's -- really what concerns me here is the

      19   inconsistent rulings when you have, I'm going to say, virtually

      20   identical causes of action.      And that is their strongest

      21   argument.

      22               Why should I -- why should we have two different

      23   judges rule on this?

      24               MR. LYON:    Your Honor, I'd like to address the

      25   similarity of the issues.
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 24 of 45 PageID 382

                                                                                  24


       1              THE COURT:    Well, okay.    Go ahead.   You can.    Go

       2   ahead.

       3              MR. LYON:    So we've heard a lot about how the cases

       4   are the same.    First off, I don't believe the Court needs to

       5   even reach that.    This was the holding of both Quinteros and

       6   Fishing Rights in this district.

       7              THE COURT:    Well, those are -- listen, those are

       8   people just like me, just like me.       These are district court

       9   judges.

      10              It's an interesting read, interesting to look to see

      11   what other district court judges do; I do it all the time.            But

      12   none of the cases are binding on me.

      13              MR. LYON:    Certainly.

      14              THE COURT:    I'm not --

      15              MR. LYON:    And there is certainly overlapping issue

      16   between our case and the Restore case, but to call them the

      17   identical case, I don't think, is accurate or fair.

      18              The core allegations, the thrusts of the case, are

      19   actually markedly different.      Restore's primary business and

      20   the claims that relate to that business are really wholly

      21   irrelevant to Rebotix and to this case.

      22              So what Restore does is they repair the actual

      23   computer system, the actual robot, the surgical robot that

      24   Intuitive makes.

      25              We repair just the EndoWrists, which are the tools
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 25 of 45 PageID 383

                                                                                  25


       1   that the -- the robot uses.      So Rebotix, because they repair

       2   the actual robot -- excuse me, Restore, because they repair the

       3   actual robot, they need to access the hardware and the software

       4   of the robot itself.     And they have a dispute with Intuitive

       5   over whether they should be allowed to do that.

       6              And these are Restore's primary claims, the first

       7   four claims in Restore's case.      They say it's an antitrust

       8   violation that Restore [verbatim] doesn't allow them to access

       9   the computer.

      10              And Intuitive says, in response, Restore has

      11   improperly hacked into Intuitive's systems to facilitate this

      12   repair process, and they've asserted counterclaims against

      13   Intuitive [verbatim] based upon the criminal antihacking

      14   statute.

      15              None of this has anything to do with our lawsuit.

      16   Our lawsuit is solely focused on the EndoWrists.         And here we

      17   filed this lawsuit because Intuitive was impeding our business

      18   of repairing the EndoWrists.

      19              Each time Intuitive -- each time Rebotix would line

      20   up a new customer, Intuitive would threaten to withhold

      21   services to that hospital if they continued to work with

      22   Rebotix.

      23              In these hospitals, their interactions with Rebotix,

      24   their interactions with Intuitive, that's going to be a core

      25   piece of this lawsuit.     That is where Rebotix thinks much of
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 26 of 45 PageID 384

                                                                                 26


       1   the discovery will be focused, and none of this has anything to

       2   do with Restore or the Restore lawsuit.

       3              So there's going to be very different discovery

       4   proceeding in the two cases and different issues that the

       5   judges will need to decide in the two cases.

       6              Now, in terms of overlapping issues, there are

       7   overlapping issues, but I think what this ignores is that

       8   there -- courts routinely resolve overlapping issues, and that

       9   in itself is not a basis for transfer.

      10              When there are overlapping issues in two cases,

      11   courts can go different ways depending on whether the parties

      12   have met their burdens in their respective cases --

      13              THE COURT:    Let me --

      14              MR. LYON:    -- and that's inconsistency.

      15              THE COURT:    Let me go back a second.      Aren't there

      16   claims in the Restore action about the EndoWrists?         I mean,

      17   they may not be the primary claims, but they're there, aren't

      18   they?

      19              MR. LYON:    Absolutely, Your Honor, yes.      There are

      20   similar claims asserted in that case too about the EndoWrists.

      21   We both -- there are similarities there, and that's -- when

      22   they're talking about the overlapping issues, those would be

      23   what they're referring to as the overlapping issues.

      24              But there's no problem and it's routine for courts,

      25   different courts, to decide these overlapping issues.         The
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 27 of 45 PageID 385

                                                                                  27


       1   courts can go different ways depending on whether each party

       2   has met their burdens in their respective cases.

       3              We'll present a different case.       I don't know

       4   Restore's counsel.     They don't know me.    We're going to present

       5   our own cases.    They may call for different results.

       6              If the facts the parties develop and the arguments

       7   they present on an issue differ in a material way that affects

       8   whether that party has met its burden, then the ruling should

       9   differ, and both the rulings are correct for that case, and

      10   this happens all the time.

      11              It's similar to the Quinteros case that we cite

      12   throughout our brief.     That was a case where there were two

      13   separate groups of plaintiffs.      Both alleged that DynCorp

      14   dropped Roundup on them, a chemical, in -- in Colombia.          Two

      15   groups of plaintiffs right next to each other alleging

      16   identical claims.

      17              So certainly there's common issues there that could

      18   go different ways.     In one case, DynCorp's Roundup could be

      19   proved to be harmful.     In the other case, DynCorp's Roundup

      20   could be proved to be not harmful, and that happens in

      21   litigation.    Those are different issues, but --

      22              THE COURT:    I've looked at those cases that you

      23   cited, and, you know, that -- you know, for instance, Dean

      24   versus Dometic Corporation.      You know, these were all --

      25   transfer was declined.     Schwanke, Williams, you know, you
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 28 of 45 PageID 386

                                                                                 28


       1   talked about those in -- in your pleadings.

       2                But what I said earlier -- I mean, this is an

       3   antitrust case.    It's not a products liability case.       They are

       4   asking for injunctive relief.

       5                Did I get that right?     I think you are in your

       6   complaint.

       7                MR. LYON:    That's right, yes.

       8                THE COURT:   I'm sorry.   Plaintiff has asked for

       9   injunctive relief.

      10                So even -- I mean, those -- those, to me, are very

      11   important distinctions between the cases that have been cited,

      12   even if it's, you know, something like a products liability

      13   case.

      14                MR. LYON:    Respectfully, Your Honor, I believe the

      15   same rationale would apply regardless of whether -- the

      16   particular relief that is sought.

      17                If a party can prove their particular case, given the

      18   facts of their case, they could be entitled to that relief.

      19   Another party could seek the same relief and, based on the

      20   facts that are developed and based on the arguments they

      21   present, may not be entitled to that relief.

      22                I don't think there's an inconsistency there and

      23   certainly not one that would merit overriding all of the other

      24   convenience factors, which uniformly weigh strongly against

      25   transfer.
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 29 of 45 PageID 387

                                                                                   29


       1               THE COURT:   Okay.   But you do agree that both

       2   entities, both plaintiffs, are wannabe competitors in the same

       3   market who are upset about the same allegedly anticompetitive

       4   behavior of Intuitive.

       5               Isn't that correct?

       6               MR. LYON:    Both Rebotix and Restore have complaints

       7   about the anticompetitive conduct of Intuitive.         Certainly

       8   those complaints differ, and they differ markedly in many

       9   respects.

      10               THE COURT:   Well, tell me in what ways they differ

      11   markedly.

      12               MR. LYON:    Our complaint -- the primary focus of our

      13   complaint is our interaction with -- or Intuitive's interaction

      14   with hospitals.

      15               So our -- we have relationships with hospitals where

      16   we go out and we provide our service to the hospitals.          Those

      17   hospitals, one by one, have been threatened with Intuitive, "If

      18   you continue to use Rebotix's repair services, we will cut you

      19   off."

      20               So we suspect our case will largely -- we expect our

      21   case will largely focus on those threats that were given to

      22   these hospitals and the resulting losses that we've suffered,

      23   the customers that we've lost as a result of that, and the

      24   inability -- the viability of our business.

      25               THE COURT:   Well, but still, I mean, what's at the
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 30 of 45 PageID 388

                                                                                  30


       1   heart of the matter are competitors who are upset about

       2   anticompetitive behavior of Intuitive.       And however you want

       3   to -- whatever, you know, color of paint you want to put on it,

       4   that's still at the heart of the matter.

       5                MR. LYON:    That's -- that's a fair statement, Your

       6   Honor.

       7                But I think when you take that and you put it into

       8   the context of the law and apply the various factors either in

       9   the 1404 analysis or in the first-to-file analysis, it comes

      10   out overwhelmingly against transfer.

      11                THE COURT:   Well, I think the first-to-file argument

      12   is the stronger here.      It's a close call for the reasons I've

      13   said.

      14                Is there anything else you would like to say?       You

      15   know, give me your best case.      Again, it may be a district

      16   court.   I didn't mean to pooh-pooh my fellow district courts.

      17   It's just that it's not binding.

      18                Now, do you agree?   I don't think there's anything

      19   in -- that the Eleventh Circuit -- and that court I can't

      20   pooh-pooh.    Is there anything the Eleventh Circuit would say

      21   that would preclude me from transferring this case to the

      22   Northern District of Florida, anything in binding Eleventh

      23   Circuit case law that would stop me from doing that?

      24                MR. LYON:    The only Eleventh Circuit case, the Manuel

      25   v. Convergys case, that sets forth the actual standard, that
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 31 of 45 PageID 389

                                                                                 31


       1   one, it doesn't have any language, any explicit holding, that

       2   would foreclose this.

       3                In that case -- it was a traditional first-to-file

       4   case where both the first case and the second case involved the

       5   same parties.    There was a DJ, a "race to the courthouse" type

       6   situation, a typical case where first-to-file applies.

       7                But since that case every single district court case

       8   that I came across -- and I think there were about 11 cited

       9   throughout the briefs -- all of them interpreted the

      10   substantial similarity of parties to require an overlapping

      11   plaintiff.

      12                I don't believe --

      13                THE COURT:   Well, remember that case from Judge

      14   Jenkins, there were no overlapping plaintiffs.        Come on.    That

      15   was a report and recommendation issued by a magistrate judge.

      16                And I looked around the country.     There are others,

      17   too, where you don't have -- you had some other -- you had a

      18   little hook there one way or the other.       But on that Judge

      19   Jenkins report and recommendation, you had two different

      20   plaintiffs.

      21                Now, you had one -- you had a -- these basically

      22   derivative claims, and you had one small group of bank

      23   accounts -- or accounts that were a party to both actions, but

      24   you had two different plaintiffs.

      25                MR. LYON:    That's fair, Your Honor.   When I -- when I
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 32 of 45 PageID 390

                                                                                 32


       1   say different plaintiffs -- and that case -- I believe you're

       2   referring to the Bankers case?

       3              THE COURT:    Uh-huh, I am.

       4              MR. LYON:    There were claims, there were derivative

       5   claims, brought on behalf of the trusts.

       6              THE COURT:    Right.

       7              MR. LYON:    And they were --

       8              THE COURT:    I know.

       9              MR. LYON:    -- the same --

      10              THE COURT:    One little group was the same, one little

      11   group.

      12              MR. LYON:    That's right, Your Honor.

      13              THE COURT:    One little group.

      14              MR. LYON:    That's right.    So in all of these cases,

      15   the analysis seems to be is there an overlap in plaintiffs, and

      16   in that case there was because there was that overlapping

      17   group.

      18              You see this arise in the context of class actions

      19   quite often.    A number of these cases are class action cases.

      20   And then when analyzing the similarity of the parties, it looks

      21   to see whether there is an overlap in the plaintiffs, like in

      22   the Bankers case.    If there is an overlap in the plaintiffs,

      23   then it proceeds to the next factor, whether there's

      24   substantial similarity in the issues.

      25              But I did not see any of these cases cited in these
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 33 of 45 PageID 391

                                                                                 33


       1   briefs where there was no overlap whatsoever in the plaintiffs,

       2   and it proceeded to (audio garbled) with the first-to-file

       3   rule.

       4                In those cases, Your Honor, the correct inquiry in

       5   our position is to proceed to the 1404 analysis.

       6                THE COURT:   Uh-huh.    Well, still, there isn't

       7   anything that precludes me from -- from doing it.

       8                First of all, let me tell you, antitrust cases don't

       9   come around every day, okay?        I've been a district court judge

      10   now, well, 16 years, and I think I've seen a couple, several,

      11   but not very many in 16 years, a handful, enough that I notice,

      12   as I said, because my first job out of law school was in this

      13   area.   So I take note when I see it, and it just hasn't

      14   happened very often.

      15                So as I said, these cases are different than your

      16   routine slip and fall or even your more complicated products

      17   liability.    I do think that you do look at the cause of action.

      18                What's your best answer as to the concern about

      19   inconsistent rulings?      What would be your best answer to me?      I

      20   know you went off basically to tell me that the two cases are

      21   really not that similar in some respects, but let's just say I

      22   don't agree with that analysis.

      23                What -- how would you -- what's your comeback to me

      24   with respect to the concern about the inconsistent rulings?

      25                MR. LYON:    Certainly, Your Honor.   Well, there are
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 34 of 45 PageID 392

                                                                                 34


       1   issues that are similar in this case, the overlapping issues.

       2                And there -- when there are overlapping issues and

       3   when there are nonoverlapping issues, the potential for

       4   inconsistent rulings is given less weight.        It should be

       5   considered, but when all the other factors in the analysis

       6   weigh against transfer, it needs to be considered in that

       7   context.   It is one consideration.      Also -- it's certainly not

       8   the only consideration.

       9                Also, both parties have filed in their respective

      10   cases, and have the right to prove up, their own claims as they

      11   see fit.   They will do so differently.      We will marshal

      12   different evidence.       We will bring -- we will make different

      13   arguments.    We're not coordinated with Restore.       We are not

      14   affiliated with them.

      15                And based on the evidence presented and the arguments

      16   we plead, they may call for different rulings, and those two

      17   rulings may be correct.      And, again, that happens in cases

      18   routinely where there's overlapping issues, and they have

      19   different rulings, and both are correct based on whether or not

      20   that particular party has met their burden on that particular

      21   issue.

      22                THE COURT:    Okay.   Well, I continue to think that

      23   that's -- that's the weak link here.

      24                And while I wouldn't necessarily call it judicial

      25   economy, because like I said, we -- you know, we're public
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 35 of 45 PageID 393

                                                                                 35


       1   servants.   We're expected to do our job.

       2               What the loss is here, by keeping this case in the

       3   Middle District of Florida, as much as I enjoy this type of

       4   case -- and I find it very interesting and very challenging --

       5   is that the judge in the Northern District of Florida has

       6   acquired an expertise in this field.

       7               In the time that he's had this case he's acquired an

       8   expertise in similar issues.      Maybe not 100 percent identical,

       9   although I think they're pretty much identical or very, very

      10   close to each other.     And that's an expertise that, you know,

      11   is worth a lot.

      12               As I said, this is a very close call.       I think it's a

      13   case that -- a situation that could go either way.

      14               Let me just see if the defendant has anything that he

      15   would like to add.      Since it's your motion, I'll give you the

      16   opportunity for a very brief rebuttal argument, if there's

      17   anything else you'd like to say with respect to that.

      18               MR. RUBY:    Only, Your Honor, that -- I mean, the

      19   concept of inconsistent rulings doesn't really have to do with

      20   whether somebody does or doesn't get to put on the case they

      21   want.   Nobody -- nobody's suggesting here that -- that the

      22   right of Rebotix, the right of Restore to avail themselves of

      23   the law is at risk, and nobody's made a plausible case that it

      24   is.

      25               All that we're seeking to enforce is the wisdom and
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 36 of 45 PageID 394

                                                                                     36


       1   good sense of the idea that cases that are similar cases be

       2   decided by the same set of rules.       And I'm not talking about

       3   the formal rules; that's a given.

       4              But the judges go ahead, as the case evolves, and

       5   determines what body of law may apply and how to analyze

       6   things, and there should be some uniformity in what rules are

       7   applied to these cases that counsel wants to put on.         That's

       8   all.

       9              THE COURT:    Yeah.   Now, I mean, I respect that.         I

      10   respect what you're saying.

      11              I'm going to -- I'm going to reserve ruling on that.

      12   This doesn't happen to me very often.       I normally will just

      13   rule from the bench.

      14              I just want to think about it a little bit more, and

      15   I'll -- if I'm going to transfer it to another district, they

      16   deserve -- the judge deserves a written order with my

      17   explanation.

      18              If I keep it here, I'll -- you know, it doesn't need

      19   that kind of a lengthy order.      I just want to think about it a

      20   little bit more rather than just ruling right now because I

      21   think it's a very close call.

      22              But this is something that's going to be decided

      23   soon.   I'm not going to keep you here for three months while I

      24   decide what's best.     I'm going to -- I'm going to decide fairly

      25   soon, and you'll have an order on that.
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 37 of 45 PageID 395

                                                                                   37


       1                In the meantime, I'm not going to enter an order on

       2   the case management report because if I'm going to transfer it,

       3   I'm sure as heck not going to enter a case management order.

       4                But I did want to know a little bit about these

       5   dates, and you can just turn to it if you have it in front of

       6   you.   So let's just see about these dates.

       7                If the case stays here in the Middle District of

       8   Florida, mandatory initial disclosures, that's fine.         That's

       9   early December.

      10                Both sides have done your certificate of interested

      11   persons; is that right?      Everybody's done that?     It says

      12   completed.

      13                Motions to add parties or amend pleadings, why -- I'm

      14   going to ask the plaintiff here, why do you need so long?             Why

      15   do you need until March 15th?

      16                MR. LYON:    We don't, Your Honor.   That was a -- we

      17   initially had an earlier date in there.

      18                The way this got completed is we proposed some dates.

      19   We basically just reflected what was in your order.         Defendant

      20   came back with some other dates that were pushed out.         And ones

      21   that we didn't find objectionable -- we necessarily didn't

      22   agree.   We just tried to agree to minimize any dispute.

      23                We don't need that much time.

      24                THE COURT:   Okay.   I appreciate that.    I think it is

      25   too long.    I would do -- I mean, it's normally 60 to 90 --
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 38 of 45 PageID 396

                                                                                     38


       1   normally 60 days from now.

       2               So this is the end of November, all of December.          I

       3   would say something like January 31st.        If the defendant wishes

       4   to be heard, I'm happy to hear you now on that, but that's

       5   about what I would be looking at, towards the end of January,

       6   and I think that's fairly generous under the circumstances.

       7               Okay.   Expert reports, that's fine.     I've had

       8   individuals who like doing it this way, the proffering and the

       9   rebuttal as opposed to plaintiff and defendant.         So I can't say

      10   that I have any objection to that at all.

      11               The discovery deadline is a little bit longer than

      12   what I normally give, but, my goodness, this is a complicated

      13   case.   So I don't have any issues on fact discovery closing in

      14   June and expert discovery closing at the end of September 2021

      15   and the proffering being in July and rebuttal being in August.

      16               Anybody have any concerns or changes or anything with

      17   respect to that?

      18        (No response.)

      19               THE COURT:   Okay.   All right.    So the dispositive

      20   motion deadline you've got in mid October.        So normally you

      21   have 14 days to respond to a motion for summary judgment.

      22   Our -- our local rules are being changed as of January, and so

      23   individuals are given greater time to respond to summary

      24   judgment.

      25               I think what I would do here is I would just give you
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 39 of 45 PageID 397

                                                                                 39


       1   30 days -- again, given the complexity, 30 days to respond and

       2   an automatic right to reply 14 days thereafter, all right?

       3               So while those local rules may not exactly call for

       4   this result here, it's pretty close.       And I did this for a

       5   while on a lot of my cases, and then I realized that on many

       6   cases, parties just didn't need 30 days, and I didn't need a

       7   reply.   But in this case, given the complexities, I think

       8   that's fine and appropriate.

       9               So if the dispositive motion deadline -- I may adjust

      10   this a little bit so that it's the middle of the month and move

      11   this up just a little bit, the ones before the discovery

      12   deadline just a little bit because I like to have it be

      13   consistent with the dispositive motion deadline, which is a

      14   little bit later than I would like.       I'd probably like it a few

      15   days earlier than that so that I can set my pretrial conference

      16   four months after the dispositive motion deadline, with these

      17   expanded deadlines in place.

      18               So if the dispositive motion deadline is the middle

      19   of October, that's February, right?       February is about when I

      20   would have my pretrial conference, and the trial term would be

      21   a little bit earlier.     It would be March as opposed to April.

      22               So let me -- go back and tell me -- I know you told

      23   me this.    When was the -- when is the trial in the Northern

      24   District?   Is it April or is it March of 2022?

      25               MR. RUBY:   The trial?
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 40 of 45 PageID 398

                                                                                     40


       1               THE COURT:   Yes.

       2               MR. RUBY:    The trial has not yet been scheduled, Your

       3   Honor.   The judge -- he was thinking in terms of February of

       4   2022.

       5               THE COURT:   Okay.   I know you said that.     Right.     I

       6   know you said it hadn't been set but that there were dates.           I

       7   also heard dates thrown out there.

       8               So the tentative -- I won't say -- it hasn't been set

       9   yet.    I understand.

      10               Tentative date, February, okay.      Well, I would do

      11   this after -- I mean, I could probably live with April.          Gosh,

      12   the defendant wants June; the plaintiff wants April.

      13               No, I think June is too far off.      I mean, I was going

      14   to do March, but I could live with April if the trial, in

      15   theory, in the Northern District is in -- is in February.

      16               You know, keep in mind, like, 98, 99 percent of all

      17   cases settle.    In the Middle District of Florida, 98 percent of

      18   all civil cases settle, so I'm down to, like, one trial a year

      19   maybe, one civil trial a year.

      20               So I would suspect that this case would settle too.

      21   That's just what I would suspect, but in case it doesn't, I

      22   would probably set it for either March or April on that.

      23               But it sounds like everybody is okay with those

      24   deadlines that we've talked about earlier, with the dispositive

      25   motion deadline, which is the one I really care about, being in
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 41 of 45 PageID 399

                                                                                 41


       1   mid October 2021.

       2              Everybody's okay with that?      Okay.

       3              MR. LYON:    Yes, Your Honor.

       4              THE COURT:    Okay.   All right.    I don't think I have

       5   anything else.

       6              And I -- oh, I was -- I normally appoint Peter Grilli

       7   when -- I've been appointing Peter Grilli to my -- to a lot of

       8   these cases.

       9              Is there somebody else with a background in antitrust

      10   that you'd like to appoint as the mediator in this case, or are

      11   you okay with Peter Grilli?      I normally do a mediation -- the

      12   deadline is a week after discovery ends.

      13              Is that acceptable, or would you like the opportunity

      14   to investigate if there's somebody else with a background in

      15   antitrust that you'd rather have?

      16        (No response.)

      17              THE COURT:    I'll just say if you want a national

      18   person, the only issue is the person has to be a member of the

      19   Middle -- has to be qualified by the Middle District of Florida

      20   to serve as a mediator.

      21              Sometimes I'll have that.      You know, even if you have

      22   somebody different in the Northern District, if they're not a

      23   member of the Middle District of Florida list of mediators, it

      24   doesn't count.    You can still mediate, and if you settle,

      25   terrific, but, you know, you still have to comply with our
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 42 of 45 PageID 400

                                                                                  42


       1   guidelines.

       2               And I know that may seem a little bit unfair, but

       3   these mediators, all they have to do is just qualify if they

       4   want to work for the Middle District.       I don't think that's

       5   that onerous a burden.

       6               Is there anybody who you'd like me to appoint?        Is

       7   Peter Grilli okay?      And this is assuming the case stays here.

       8   You know, I still need to mull it over a little bit more.

       9               Is there anyone else that you can think of?

      10               MR. LYON:    Your Honor, when we spoke during the --

      11   our case management call, we discussed the possibility of a

      12   national mediator, but we never got down specifics.

      13               THE COURT:    Okay.

      14               MR. LYON:    Neither one of us proposed any names.

      15               THE COURT:    Okay.   You know what?   What I will do is,

      16   if I keep the case here, I'll give you 21 days to come up with

      17   somebody.

      18               As I said, my default is Peter Grilli because he has

      19   a very good track record.     But sometimes on these specialty

      20   areas, like, for instance, SEC cases, they like to go with

      21   somebody else who's got a national, you know, reputation in

      22   that particular field, so I understand that.

      23               But just know what I'm limited to, and they've got to

      24   be here.    Or you can do two mediations.     I mean, I know nobody

      25   wants to do that, but they need to be qualified by our court.
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 43 of 45 PageID 401

                                                                                  43


       1                Anything else to -- to cover today?       Anything from

       2   anybody?

       3                MR. LYON:    Nothing from plaintiff, Your Honor.

       4                THE COURT:   Okay.   Thank you, Mr. Lyon.

       5                Anything from the defense?

       6                MR. RUBY:    No.   Thank you, Your Honor.

       7                THE COURT:   Okay.   All right.   Okay.   Well, you

       8   certainly gave me something very interesting to think about,

       9   so -- and there's certainly, you know, pros and cons on both

      10   sides on this.

      11                So, like I said, I'll mull it over a little bit more,

      12   and there will be an order soon on this for either in the

      13   Northern District of Florida or in the Middle District of

      14   Florida.

      15                But it's certainly an interesting case, the kind of

      16   cases that we like to see, you know, in federal court because

      17   this really is what federal court was meant for, these

      18   fascinating cases with issues that are not, you know, "Did you

      19   fall down?    Was the floor wet?"     "Who went through the light?"

      20   You know, this is really what federal court is all about.

      21                So I enjoyed meeting everybody today virtually and

      22   look forward either to sending the case to the Northern

      23   District or working with you on this case, all right?

      24                Well, thank you very much.    Nice talking to

      25   everybody.
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 44 of 45 PageID 402

                                                                                 44


       1              MR. LYON:    Thank you, Your Honor.

       2              MR. RUBY:    Thank you, Your Honor.

       3              MR. LUIKART:    Thank you, Judge.

       4              THE COURT:    We're in recess.    Thank you.

       5        (The proceedings were concluded at 11:06 a.m.)

       6                                  -   -   -

       7

       8

       9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
Case 8:20-cv-02274-VMC-TGW Document 38 Filed 12/01/20 Page 45 of 45 PageID 403

                                                                                 45


       1                 CERTIFICATE OF OFFICIAL COURT REPORTER

       2

       3

       4   UNITED STATES DISTRICT COURT )

       5   MIDDLE DISTRICT OF FLORIDA       )

       6

       7              I hereby certify that the foregoing transcript is a

       8   true and correct computer-aided transcription of my stenotype

       9   notes taken at the time and place indicated therein.

      10

      11              DATED this 1st day of December, 2020.

      12

      13                                    s/Shelli Kozachenko_____________
                                            Shelli Kozachenko, RPR, CRR, CRC
      14                                    Official Court Reporter

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
